Citation Nr: 0425287	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-15 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for diabetic retinopathy.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1965 to March 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In that rating decision, the RO 
granted service connection for diabetic retinopathy and 
assigned an initial evaluation of 10 percent disabling.  The 
veteran timely perfected an appeal of this determination to 
the Board.  In October 2003, the Board remanded the issue for 
further development.


FINDINGS OF FACT

1.  The veteran's bilateral eye disability is manifested by 
severe nonproliferative diabetic retinopathy with macular 
edema, based on four quadrants of hemorrhage, and hyperopic 
astigmatism with presbyopia.

2. The veteran's best corrected distant visual acuity is 
20/20 in each eye; he has full visual fields in each eye.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for diabetic retinopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.20, 4.27, 4.75, 4.76, 4.84a, Diagnostic Code 6011 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical and lay 
evidence necessary to substantiate his claim.  The veteran 
was provided with a copy of the appealed March 2002 Rating 
Decision, the August 2002 Statement of the Case, August 2003 
and May 2004 Supplemental Statements of the Case and October 
2003 Board Remand.  These documents provided notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  Furthermore, in a 
February 2004 letter, VA specifically informed the veteran of 
the evidence necessary to substantiate his claim for an 
increased rating.  

Additionally, VA has made reasonable efforts to inform the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain on his behalf.  Specifically, 
the February 2004 letter asked the veteran to provide 
evidence of an increase in the severity of his diabetic 
retinopathy.  The letter informed the veteran that VA would 
help in obtaining relevant records, including medical and 
employment records and records from any federal agencies.  In 
this regard, the letter asked the veteran to identify any 
person, agency, or company that has records pertinent to his 
claim, including medical records, so that VA could request 
those records on his behalf.  The letter also asked the 
veteran to submit any additional evidence to substantiate his 
appeal.  Furthermore, the letter informed the veteran that it 
is his responsibility to ensure that VA receives all the 
evidence necessary to support his claim.  Thus, the Board 
finds that the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the Board finds that the veteran was informed 
that he could submit any records in his possession pertaining 
to his claim.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records, VA examination reports and assertions made by the 
veteran in support of his claim.  Furthermore, in letters 
dated November 2002, September 2003 and February 2004, the 
veteran indicated that he had no additional evidence to 
submit.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  The 
Board acknowledges that the veteran was not provided a VCAA 
notice letter prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim in March 2002; 
however, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the February 2004 letter, with subsequent re-
adjudication of his claim in May 2004.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements prior 
to the initial unfavorable AOJ decision is harmless error.  
Additionally, VA has obtained and associated with the claims 
file every piece of evidence that the veteran has identified.  
Furthermore, the veteran has not contended that there is any 
outstanding record.  In sum, the facts relevant to this 
appeal have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or its implementing regulations.  Therefore, the Board 
finds that the veteran is not prejudiced by the Board's 
review of his claim on the basis of the current record.  See 
Bernard, 4 Vet. App. 384.  

Factual Background

A February 2001 private medical report reflects a diagnosis 
of early diabetic retinopathy.

A May 2001 private medial report reflects that the veteran 
has visual impairment, being unable to see the markings on 
insulin syringes even with a magnifier.  

A November 2001 VA outpatient treatment note indicates that 
examination of the veteran's eyes revealed PERRLA (pupils 
equal, round, reactive to light and accommodation), EOMI 
(extraocular muscles intact), fields full and sclerae 
anicteric.  

A February 2002 VA eye examination report reflects a history 
of diabetic retinopathy in the right eye more than left 
without laser surgery to either eye.  The veteran stated that 
his vision was good at distance without glasses but that he 
had difficulty at near even with glasses.  The veteran 
indicated taking no ocular medications.  

Entering visual acuity without glasses at distance was 20/40 
OD (right eye), pinhole 20/30; and 20/40 OS (left eye), 
pinhole no improvement.  Entering visual acuity at near with 
glasses was 20/40, OD and OS.  Extraocular motility was 
smooth, accurate, full and extensive in all fields of gaze.  
Confrontation fields were full to finger counting, OD and OS.  
Pupils were reactive with no afferent papillary defects.  
Manifest retraction yielded a +2.25 -0.50 x 090, 20/25- OD; 
+1.50, -1.50 x 090, 20/25 OS; add +2.00, 20/20, OD and OS.  
Biomicroscopy was unremarkable.  Goldmann applanation 
tonometry was 10 mm Hg OD and 12 mm Hg OS at 4:00 pm.  
Dilated fundus examination revealed healthy optic nerves of 
0.6 OD and 0.6 OS.  The macula showed clinically significant 
diabetic macular edema, OD greater than OS.  There was a blot 
hemorrhage within 500 microaneurysms with associated 
thickening with 500 microns of the center of the fovea OD.  
There were a few microaneurysms with mild thickening within 
500 microns of the fovea OS.  There were scattered dot-and-
blot hemorrhages in all four quadrants, OU (each eye).  There 
was no NVD (neovascularization of the optic disc), NVE 
(neovascularization elsewhere), cotton-wool spots, IRMA 
(intraretinal microvascular abnormalities) or venous 
bleeding, OU.  The peripheral retina was flat and intact, 360 
degrees.  The impression was severe, nonproliferative 
diabetic retinopathy with clinically significant macular 
edema, OU, based on four quadrants of hemorrhage; and 
hyperopic astigmatism with presbyopia, OU.  

An April 2002 VA outpatient treatment note reflects increased 
complaints of diabetic eye concerns.  

A May 2002 VA examination report reflects a history of 
nonproliferative diabetic retinopathy.

A May 2002 letter from L. Young, M.D., Ph.D., reflects that 
the veteran's vision was 20/40 OD and 20/30 OS which pinholed 
to 20/25-3 OU, and that fundus examination showed macular 
thickening with moderate retinal telangiectatic vessels 
scattered throughout in both eyes.  

A September 2002 letter from Dr. Young reflects that the 
veteran continues to have pre-proliferative diabetic 
retinopathy and that, although his visual acuity is quite 
good, he does have advanced diabetic retinopathy, which may 
blind him in the future.  Dr. Young also expressed 
dissatisfaction with the analogous rating of the veteran's 
disability under Diagnostic Code 6011, stating that the 
veteran has pre-proliferative diabetic retinopathy, which is 
much more serious than retina defects or scars.  

An April 2003 letter from Dr. Young reflects that a March 
2003 examination shows that the veteran's vision and retinal 
findings were unchanged from the previous report of September 
2002.  In this regard, Dr. Young stated that the veteran 
continues to have advanced diabetic retinopathy in both eyes, 
and that she does not expect any improvement.  Dr. Young also 
stated that he is watching the veteran very closely to make 
sure that if he progresses to the proliferative stage she 
will treat his eyes with panretinal laser to prevent severe 
visual loss.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran was initially evaluated as 10 percent disabling 
for diabetic retinopathy under Diagnostic Code 6099-6011, 38 
C.F.R. § 4.84a (2003).  Under Diagnostic Code 6011, an 
evaluation of 10 percent disabling is available for 
unilateral or bilateral localized scars, atrophy, or 
irregularities of the retina, centrally located, with 
irregular, duplicated enlarged or diminished image; and this 
is the maximum benefit allowed under this code.  Id.  The 
Board notes that the veteran has been evaluated under this 
diagnostic code by analogy.  38 C.F.R. § 4.20 (2003).  

Because the veteran is already receiving the maximum 
schedular rating permitted under Diagnostic Code 6011, his 
diabetic retinopathy must be rated by analogy under another 
diagnostic code in order to determine whether the increased 
rating sought on appeal should be granted.  Therefore, the 
Board will consider all appropriate diagnostic codes for 
evaluating the veteran's eye disability.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of Diagnostic Code should be upheld so long as it is 
supported by an explanation and evidence).

The Board notes that the February 2002 VA eye examination 
report reflected hemorrhages in both eyes.  In this regard, 
the Board observes that Diagnostic Code 6007 for recent, 
intra-ocular hemorrhage is applicable and that, in chronic 
form, this disability is rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
10 percent during continuance of active pathology.  See 
Diagnostic Code 6007; note following Diagnostic Codes 6000 to 
6009.  

With respect to the veteran's impairment of visual acuity, 
the Board observes that the February 2002 VA eye examination 
indicated that his best corrected distant vision was 20/20 in 
each eye.  Applying TABLE V for ratings for central visual 
acuity impairment, the Board finds that the veteran's visual 
acuity impairment yields a noncompensable evaluation.  
Furthermore, the Board observes that Dr. Young's April 2003 
letter noted that the veteran's vision and retinal findings 
had not changed from the previous September 2002 report, 
which stated that the veteran's visual acuity was quite good.  
In this regard, the Board observes that the veteran's visual 
acuity has not worsened.  

As for field loss, the Board observes that all examination 
reports of record indicate full field of vision in both eyes.  
Therefore, the veteran's eye disability does not warrant a 
compensable evaluation under Diagnostic Code 6080.  

However, the Board notes that the veteran had hemorrhages in 
both eyes at the February 2002 VA eye examination.  Although 
the record is unclear as to whether the hemorrhages are 
currently during a continuance of active pathology, resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the veteran's hemorrhages are in a period of active 
pathology.  Accordingly, the veteran's eye disability 
warrants a 10 percent evaluation under Diagnostic Code 6007.  
However, the Rating Schedule does not provide for a higher 
evaluation in the absence of visual impairment or field loss, 
pain, rest-requirements, or episodic incapacity.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's eye disability.  However, 
because the evidence shows that the veteran does not have 
tuberculosis of the eye, glaucoma, malignant new growths on 
the eyeball, active trachomatous conjunctivitis, ectropion, 
entropion, lagophthalmos, epiphora, aphakia, paralysis of 
accommodation, keratoconus or diplopia, a rating greater than 
10 percent is not warranted under Diagnostic Code 6010, 6012, 
6014, 6017, 6020, 6021, 6022, 6025, 6029, 6030, 6035 or 6090 
(2003).  

Furthermore, the Board has considered whether the veteran's 
eye disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the veteran's 
diabetic retinopathy.

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for diabetic 
retinopathy.  Thus, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's diabetic retinopathy was more than 
10 percent disabling.  Thus "staged ratings" are 
inapplicable to this case.


ORDER

An initial evaluation in excess of 10 percent for diabetic 
retinopathy is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



